Citation Nr: 1428995	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-31 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and M. L.




ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) at various times to include from July 17, 1970 to November 23, 1970. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In November 2013, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.


FINDINGS OF FACT

1.  In an unappealed April 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a back injury.

2.  The evidence received since the April 2009 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of a back injury.

3.  Extending the benefit of the doubt to the Veteran, his minimal degenerative disc disease (DDD) of the lumbar spine was caused by an in-service event and is related to active duty for training.


CONCLUSIONS OF LAW

1.  The April 2009 rating decision, that denied the claim of entitlement to service connection for a back injury is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence received since the final April 2009 rating decision is new and material; the criteria to reopen the claim for service connection for residuals of a back injury have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2013).

3.  The criteria for service connection for lumbar spine DDD have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claims, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Legal Criteria

The Veteran contends that he is entitled to service connection for residuals of his back injury.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2013).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009). 

The law provides that active military service is active duty.  This includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty.  Active service also includes a period of inactive duty training (INACDUTRA) during which the Veteran was disabled from an injury incurred in the line of duty during such training; however service connection is granted only for injuries, not diseases, incurred during inactive duty training.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2013); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993). 

The U.S. Court of Appeals for Veterans Claims (Court) has clarified that the language of 38 U.S.C.A, §§ 101 and 1112-1137 clearly indicates that the presumptions of service connection and aggravation do not apply where the claim is based on a period of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

III.  New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002).  See 38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2013) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reviewing the evidence added to the claims folder since the April 2009 denial, the Board finds that additional evidence has been received which is sufficient to reopen the Veteran's claim.  At the time of the April 2009 denial, the Veteran did not submit any evidence of being treated for his back in May 2005.  When the Veteran reopened his claim in July 2011, he submitted treatment reports from Bay Medical Center, dated May 1, 2005, which showed that the Veteran injured his back.  In a November 2013 travel board hearing, the Veteran testified that his back pain had been on and off since that time. Additionally, the Veteran testified that he had pain and numbness that had been running from his belt line down to his legs, especially when he sat.  This evidence was not before the RO in April 2009 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2013) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the April 2009 decision and the claim must be reopened.

III.  Analysis

The Veteran satisfies the first threshold element for service connection, a current diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).  In an August 2011 Compensation and Pension (C&P) Back Examination, the Veteran was diagnosed with minimal DDD of the lumbar spine.

The Veteran satisfies the second threshold element for service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  A statement of duty dated April 6, 2005 stated that the Veteran occupied government contract quarters from May 1, 2005 to May 6, 2005.  This statement of duty noted that the Veteran was in deployed annual training.  A service training report (STR) dated May 21, 2005 notes that the Veteran had been receiving treatment for a back strain for two weeks.  A May 2, 2005 treatment report from Bay Medical Center notes that the Veteran was admitted for a lumbosacral strain.  Affording the Veteran the benefit of the doubt, the Board accepts that the back strain noted in the Veteran's STR and the private medical report are the same, and that the Veteran injured his back while in ACDUTRA.

The Veteran satisfies the third threshold element for service connection, a nexus between the claimed in-service disease and the present disability.  Id.  In a March 2009 C&P Examination, the VA examiner opined that the Veteran's current low back condition was at least as likely as not caused by the result of the injury noted in his May 2, 2005 SF600 medical form.  The examiner wrote that "[t]here is enough medical information stating he injured his low back in his medical SF600 form file... It is the information noted in May 2005 that relates more to his low back pain... thus the Veteran's current low back condition is related more to the note of the low back strain that happened at Air Force Base in Florida.  The Veteran's low back condition is at least as likely as not 50/50 probability caused by the result of the injured noted on his medical SF600 form."

In the August 2011 C&P Examination, the VA examiner opined that the Veteran's DDD of the lumbar spine was less likely than not related to ACDUTRA.  The examiner stated that 

[b]etween 5/1/05 and 5/6/05 there was evidence in the [service medical records] (SMRs) that the [V]eteran was on deployed annual training status.  He was evaluated in a local emergency room on 5/2/05 for back strain... The history that day indicated that the Veteran had been performing heavy construction the day prior to his flight for his deployed annual training status in Florida.  There was evidence that a line of duty was requested, but there is no evidence in the SMRs that a line of duty was ever established for this particular episode of low back pain... Given the absence of any medical evidence to support significant pathology of the lumbosacral spine in the five years since 'retirement' from active duty status in 2006, the current low back condition is less likely than not related to active duty status.

In a November 2013 videoconference hearing, the Veteran testified that the first sergeant in charge, M. L., came up to him and said that the Veteran was dragging his leg and limping.  The Veteran stated that his first sergeant took him to Bay Medical Center because Tyndall Air Force Base had a clinic, but it was closed at the time.  In the emergency room at Bay Medical Center, the Veteran was asked how he hurt his back and he replied "probably construction work."  The Veteran further testified that he was employed as a prison guard and that he does not do construction work, but that the civil engineers in the Air National Guard do construction work, which is probably how the confusion started.

M. L., the Veteran's friend testified that "[a]s the first sergeant on that trip, especially in the years after that, my job was to make sure that the ultimate [health] of my airmen was taken care of, so it was my responsibility to take [the Veteran] to the hospital and make sure he received appropriate medical care and collect the documentation."

Additionally, the Veteran testified that he has had pain and numbing that has been running from his belt line down to his legs since the May 2005 injury.  The Veteran testified that "I could say that it's constant, but that's not true.  I have good days and bad days.  It's more numbness and, then outright pain, but there are days when it's really really hard to sit [and] drive for long distances."  The Veteran stated that he was reticent to complain about his back injury because of retirement and pension considerations.  

The Board notes that August 2011 C&P Examination report opinion appears to only consider documented treatment of the Veteran's back, but not the Veteran's competent assertions of back pain since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) (2013).  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  VA regulations only require a showing of continuity of symptomatology, not of treatment, as an alternative means of establishing service connection under 38 C.F.R. § 3.303(b) (2013).  Additionally, this opinion does not address the previous March 2009 C&P Examination report.  Therefore, the Board finds that the VA Addendum opinion is inadequate.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board finds the March 2009 C&P examination report opinion to be factually accurate and fully articulated.  It also contains reasoning based on the Veteran's credible lay statements.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The statements made by the VA examiner in the August 2011 C&P examination report opinion, while competent and credible, are not as probative as the private medical physician.

The Board also finds the Veteran's statements to be credible as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Since his allegations of these particular symptoms are uncontradicted, by the medical findings of record, these lay assertions are found to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board finds that the Veteran has had continuous back pain symptoms since active duty service.  In this regard, the Board has considered the lay statements of the Veteran and friends, in support of his claim, particularly concerning that the Veteran injured his back during a period of ACDUTRA.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) (2013).  Here, the Veteran and others are competent to report observations of persistent symptoms of back pain.

Resolving the benefit of the doubt in the Veteran's favor, the Board finds that the evidence is, at a minimum, at least in equipoise, and supports the Veteran's claim of entitlement to service connection for lumbar spine DDD.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).

  
ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a back injury is reopened.

Entitlement to service connection for lumbar spine DDD is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


